Exhibit 10.51 NOBLE CORPORATION 2016 Short-Term Incentive Plan (“STIP”) Plan Overview, Terms and Conditions Plan Purpose The success of Noble Corporation (“Noble”) and its subsidiaries (collectively, the “Company”) is a result of the efforts of all key employees.In order to focus each employee’s efforts on optimizing the Company’s overall operational and financial results, the Company maintains this Short Term Incentive Plan (the “Plan”) to reward employees for successful achievement of specific goals. An effective incentive plan should both align employee interests with those of shareholders and motivate and influence employee behavior.Key positions within the Company have the ability to make a positive contribution to key factors that increase shareholder value.These factors can be quantified and measured through achievement of various financial and operational targets.The objectives of using such targets in the formulation of the specific Company goals are to link an employee’s annual incentive award more closely to the metrics that lead to the creation of shareholder wealth and to promote a culture of high performance and an environment of teamwork.
